department of the treasury internal_revenue_service washington d c tax exempt and cover oe aug -3 uniform issue list set ep ra ts legend decedent a taxpayer b taxpayer c trust d state w city x date l date m date n date q date r date s ira x court p court q o a o commissioner z statute y statute z statute aa statute bb dear this is in response to your request for a private_letter_ruling submitted by your authorized concerning the proper rollover treatment of representative by letter dated distributions from decedent a's individual_retirement_account ira x under sec_408 of the internal_revenue_code code this letter also considers subsequence correspondence submitted by your authorized representative on your behalf including correspondence dated and your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date l and died on date m at age a resident of state w taxpayer b whose date of birth was date q was married to decedent a at the time of his death and survived decedent a ira ira x at the time of his death taxpayer c decedent a’s son also survived him decedent a maintained an individual_retirement_account trust d was executed on date n article ix of trust t provides that trust d shall be administered in accordance with the laws of state w on date r decedent a named trust d as the beneficiary of his ira x pursuant to applicable provisions of trust d taxpayer b is the sole trustee of trust d pursuant to article vi of trust d as sole trustee taxpayer b has authority and control_over trust d assets article iv a_trust d provides in the event that taxpayer b survives decedent a as was the case the trust d trustee shall pay to decedent a’s surviving_spouse as much of the income and if the income is insufficient as much of the principal as the trustee considers advisable for her maintenance support and health any income not distributed shall be added to principal under article iv b at taxpayer b’s death the remaining principal shall be distributed to decedent a and taxpayer c if living or if not to taxpayer c’s then living descendants per d e t stirpes or if neither taxpayer c nor any of his descendants are then living in equal shares to the then living nieces and nephews of decedent a and taxpayer b before making discretionary payments to taxpayer b the trustee shall consider the other financial resources available to taxpayer b article v a of trust d provides generally that although the trustee of trust d shall consider other financial resources available to taxpayer b before making discretionary payments to her said trustee is not limited to making such discretionary payments only when other financial resources are exhausted or substantially depleted article v b contains a spendthrift_clause which provides that persons with beneficial interests in property held by the trustee shall have no power to assign or anticipate their interests article vi f of trust d gives taxpayer b as the sole trustee of trust d the authority ‘to exercise any other powers which the trustee considers advisable for the proper and advantageous management investment and distributions of the property held in the trust taxpayer b’s authorized representative has argued on her behalf that the laws of state w permit the trustee of trust d in the exercise of her discretion granted under the provisions of trust d to withdraw any or all of the trust d principal if such withdrawal is advisable for her maintenance support and health taxpayer b’s authorized representative has also directed the service’s attention to the following state w statute statute y which provides in general that a trustee may file with commissioner z of state w a statement that the person trustee elects to have this section apply to all fiduciary assets controlled by the person a person who files the election referenced above becomes subject_to the following section of the state w statutes among others statute z which provides that in making an investment decision the fiduciary may consider without limitation iii the expected tax consequences of investment decisions or strategies statute aa of state w provides that to the extent any provision of statute bb of state w is inconsistent with the terms of a governing instrument the governing instrument shall control documentation submitted to the service indicates that the trustee of trust d has filed the election provided in statute y with commissioner z a controversy arose among taxpayer b and taxpayer c and taxpayer b’s and decedent a’s nephews and nieces taxpayer c and the nephews and nieces took the position that taxpayer b as trustee of trust d did not have the discretion to withdraw the ira x balance taxpayer b petitioned court p of state w for a declaratory_judgment that taxpayer b has the discretion as trustee of trust d to withdraw the balance from ira x and then to distribute the balance to taxpayer b individually in order for her to contribute the balance into an ira set up and maintained in her name taxpayer c and thirteen living nephews and nieces of taxpayer b and decedent a were defendants in this case on date s the court p ordered that taxpayer b as trustee of trust d has the discretion to withdraw the balance from ira x distribute it to herself in her individual capacity and contribute that balance to her rollover ira taxpayer b as trust d trustee intends to withdraw the full amount standing in ira x and then pay said ira x funds to herself as the named beneficiary of trust d taxpayer b will then contribute the amounts distributed from ira x to another ira set up and maintained in her name the recipient ira will meet the requirements of code sec_408 said contribution will occur no later than the day following the date on which taxpayer b as trustee of trust d receives the ira x distribution both the distribution and contribution will occur in calendar_year it is represented that taxpayer b will make irrevocable beneficiary designations with respect to the benefits that will be paid from her ira at her death the primary beneficiary will be taxpayer c if living or if not taxpayer c’s then living descendants per stirpes the secondary beneficiary will be the then living nieces and nephews of decedent a and taxpayer b in equal shares based on the above facts and representations you through your authorized representative request the following rulings that with respect to taxpayer b decedent a's ira x will not be treated as an inherited ira under code sec_408 that for purposes of code sec_408 and sec_1_408-8 of the final income_tax regulations regulations taxpayer b may be treated as the beneficiary of decedent a's ira x so that the ira x account balance may be distributed to her and rolled over from decedent a's ira x into an jra set up and maintained in taxpayer b’s name and that the amounts standing in ira x which will be distributed to taxpayer b and then rolled over into an ira set up and maintained in her name will not be included in her gross_income and will not be taxed under code sec_408 in the year in which distributed in which received and in which rolled over into her ira with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides in general that the rollover rules of code sec_408 do not apply to any amounts required to be distributed in accordance with code sec_401 and sec_408 code sec_401 provides in relevant part that distributions from a retirement_plan qualified within the meaning of code sec_401 must begin no later than the plan participant's required_beginning_date and must be paid over a period of time that may extend to the joint life expectancies of the plan participant and his her designated_beneficiary code sec_408 extends the code sec_401 requirements to iras described in code sec_408 thus in short an ira owner may receive required distributions over her life expectancy or over a period not to exceed the joint life expectancies of the ira holder and her designated_beneficiary on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also r b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate with respect to your ruling requests generally under certain conditions if either a decedent’s plan or ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse who is entitled to receive the distribution said spouse will be treated as acquiring them directly from the decedent thus generally if the conditions are met said surviving_spouse will be eligible to roll over either the qualified_plan or the ira proceeds into his her ira generally for the conditions to be met the surviving_spouse must have total control_over the disposition of the plan or ira assets however prior to addressing the issue of whether taxpayer b can accomplish her intended rollover it is necessary to determine whether taxpayer b has the authority under trust d and under state w law to withdraw ira x and distribute it to herself as proposed taxpayer b has taken the position that under certain provisions of trust d and under state w law taxpayer b as trustee of trust w has the authority to withdraw the ira x balance first taxpayer b asserts that under article iv a of trust d taxpayer b may withdraw the entire balance of ira x article iv a of trust d provides that taxpayer b is entitled to as much of the income and if income is insufficient as much of the principal as the trustee considers advisable for taxpayer b’s maintenance support and health in this case taxpayer b is the trustee under state w law a trustee’s power to make discretionary distributions to or for the benefit of the trustee in the trustee’s individual capacity is limited by an ascertainable_standard relating to the trustee’s health education support and maintenance as defined in sec_2041 and sec_2514 of the internal_revenue_code to the extent that the trust does not already so provide state w code ann est trusts section a west accordingly under trust d and state w law taxpayer b may only make discretionary distributions to herself limited by this ascertainable_standard taxpayer b admits that she will use her discretionary powers in order to maximize funds available for her maintenance support and health as well as to preserve as much of the principal as possible for the benefit of the remaindermen accordingly we conclude that taxpayer b as trustee of trust d does not have the authority under article iv a and state w section a to withdraw the entire ira x balance second taxpayer b asserts that as trustee of trust d she is entitled to withdraw the entire balance of ira x under article vi f under article vi f the trustee is authorized to exercise any other powers which the trustee considers advisable for the proper and advantageous management investment and distribution of the property held in trust taxpayer b asserts that under state w law courts have conferred broad discretionary powers on trustees however in this case this provision of trust d only authorizes taxpayer b to exercise powers which ensure the proper management and investment and distribution_of_property held in trust d other words trust property would continue to be held in trust d not entirely withdrawn as proposed here therefore we conclude that taxpayer b as trustee of trust d does not have the authority under article vi f to withdraw the ira x balance in asserts that she as trustee has the authority to withdraw the entire balance of third taxpayer b ira x thereby terminating trust d under section the prudent investor rule’ of the state w code this section provides that in making an investment decision the fiduciary may consider without limitation the expected tax consequences of investment decisions or strategies taxpayer b elected to have this section apply however the prudent investor rule is a rule that allows the fiduciary to consider tax consequences when making investments of trust principal the rule does not address withdrawals of the principal from a_trust the rule addresses actions to make or retain investments in a_trust therefore we conclude that taxpayer b as trustee of trust d does not have the authority under section to withdraw the ira x balance fourth under state w law a court in equity may terminate a_trust where termination is not inconsistent with the settlor’s intent or does not defeat a material purpose of the trust and where all of the current and potential beneficiaries including minor unborn or unascertained beneficiaries consent kirkland v mercantile-safe deposit trust co of city x state w probasco v clark state w app state w ct spec app in re trust of lane state w however in this case trust d contains a spendthnift provision it is well settled in state w law that a spendthrift trust cannot be terminated where the interest of one or more beneficiaries is subject_to a restraint on alienation even if all of the possible beneficiaries consent to termination kirkland supra see also in re trust of lane supra in kirkland the court stated that spendthrift trusts must be immune from attempts by the beneficiaries themselves to reach the corpus kirkland supra therefore we conclude that the circuit_court court p did not have the authority to order that taxpayer b as trustee of trust d could withdraw the ira x balance which in effect terminates trust d even if all of the beneficiaries of trust d consent even though we have concluded that taxpayer b does not have the authority under trust d or state w law to withdraw the ira x balance taxpayer b may decide to carry out the court p order therefore the next issue is whether the circuit_court order will be recognized for federal tax purposes in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case the circuit_court order gives taxpayer b the authority to in effect terminate trust d by withdrawing the entire balance of ira x and distributing that amount to taxpayer b the ira x distributions to trust d make up the trust corpus without those distributions trust d would not have any corpus and would in effect be terminated court p is not the highest court in state w the highest court in state w court q has ruled that a spendthrift trust such as here cannot be terminated where the interest of one or more beneficiaries is subject_to restraint on alienation even if all of the possible beneficiaries consent to termination kirkland supra accordingly the decision of the court p is not controlling for purposes of federal tax law therefore we conclude that after giving proper regard to the circuit court’s determination and other state w law that the circuit_court order is not consistent with state w law and as such the service is not bound by the court p order and any withdrawal by taxpayer b would be an unauthorized distribution further if in fact the beneficiary designation for the rollover ira may be changed and is not therefore irrevocable and if in fact the remainder beneficiaries did consent to the withdrawal they may be treated for federal gift_tax purposes as having made a gift under sec_2501 finally taxpayer b asserts that the service should rule favorably because she is accomplishing trust d’s purpose taxpayer b states that she intends to designate the same individuals named and in the same order named as the remainder beneficiaries of trust d as beneficiaries of her rollover ira at her death taxpayer b claims that the beneficiary designation will be irrevocable these guarantees whether irrevocable or not do not change the fact that taxpayer b does not have the authority under the trust provisions or state w law to terminate trust d and therefore the service will not recognize such actions for federal tax purposes for the reasons state above we conclude that taxpayer b does not have the authority under the provisions of trust d or state w law to withdraw the entire ira x balance and that for federal tax purposes the service is not bound by the court p order thus in conclusion taxpayer b is not entitled to receive a distribution of all amounts remaining in ira x through trust d thus under the facts stated above except as noted below taxpayer b is not to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 since she is not entitled to receive a distribution of ira x and is not the payee or distributee thereof she is not entitled to contribute as a rollover_contribution ira x into an jra set up and maintained in her own name thus with respect to your ruling requests we conclude 20u944058 that except as noted below decedent a's ira x will be treated as an inherited ira under code sec_408 with respect to the person or entity entitled to receive distributions therefrom trust d that except as noted below for purposes of code sec_408 and sec_1_408-8 of the final income_tax regulations you taxpayer b may not be treated as the beneficiary of decedent a's ira x so that the ira x account balance may not be distributed to you and rolled over from decedent a's ira x into an ira set up and maintained in taxpayer b’s name and that amounts standing in ira x which will be distributed to taxpayer b if any will be taxed under code sec_408 in the year in which distributed in which received please note the service’s third response immediately above concludes that amounts properly paid to taxpayer b if any will be taxed to her in the calendar_year received in this regard the service notes that taxpayer b is entitled under the provisions of trust d to income and principal subject_to the standard described therein thus to the extent that taxpayer b receives distributions consistent with the provisions of trust d she will be treated as the payee or distributee within the meaning of code sec_408 thereof furthermore the service notes that under the provisions of trust d taxpayer b has the absolute right to receive distributions of trust d income thus to the extent taxpayer b receives a distribution of trust d income consisting of ira x assets she may roll over said distribution to the extent it exceeds amounts required to be distributed from ira x pursuant to code sec_401 made applicable to ira x pursuant to code sec_408 see code sec_408 above this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact - please address all correspondence to se t ep ra t3 pincite yours ganeet v frances v onan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
